PER CURIAM
Janet L. Horgan ("Horgan"), as the personal representative of the estate of Ann Priester ("Priester"), appeals from the Judgment of the trial court following an equity suit brought by then-beneficiary Priester1 against the initial trustee Barbara J. Hesterberg and successor trustee Patricia L. Seifert alleging breach of fiduciary duty under the Vaughn R. Priester Revocable Trust. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the Judgment pursuant to Rule 84.16(b).

Priester passed away on February 23, 2018 after this appeal was filed, and her counsel requested that Horgan, in her capacity as the personal representative of the estate of Priester, be substituted as the appellant in this case. We granted this substitution on April 30, 2018.